DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2 and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (US 2016/0268658 A1, cited on IDS of 26 June 2020) in view of Yoon (US 2007/0020516 A1).
Regarding claim 1, Kong teaches an interconnect board (ICB) assembly (“Cartridge Stacking Structure”, Title), comprising: 
a monolithic ICB frame (cartridge 120) in which cell leads 112, 113, 112’, 113’ of unidirectional battery cells 110, 110’ are configured to be received such that the unidirectional battery cells 110, 110’ having the cell leads 112, 113, 112’, 113’ at one end are configured to be placed facing each other with the cell leads 112, 113, 112’, 113’ facing each other (“Referring to FIG. 1, a battery module 100 is configured to have a structure including unit cells 110 and 110', at one side of which electrode terminals 112,113, 112', and 113' are formed, cartridges 120 for fixing the unit cells 110 and 110'”, [0056], “The unit cells 110 and 110' are mounted to the cartridges 120 such that the electrode terminals 112, 113, 112', and 113' face each other”, [0057]; fig. 5 shows the cartridge 120, corresponding to the monolithic ICB frame, without the unidirectional cells);
and busbars 132, 134 formed in the ICB frame 120 and configured to be electrically connected to the cell leads 112, 113, 112’, 113’ (“…and bus bars 132 and 134 coupled to the electrode terminals 112,113, 112', and 113' for electrically connecting the unit cells 110 and 110' to each other”, [0056], such that busbars 132, 134 are electrically connected to the terminal leads 112, 113, 112’, 113’; “the bus bars 132 and 134 are coupled to the cartridge 120 by the coupling of the fastening protrusions 129 through the fastening through holes 133 and 135”, [0067], and figs. 5 and 6 show the busbars 132, 134 formed in the cartridge frame 120), 
wherein the ICB frame 120 is configured to be connected to another ICB frame 120 in a lengthwise direction of the ICB frame 120 (“Referring to FIGS. 2 and 3 together with FIG. 1, protrusions 122 having therein fastening holes 124 are formed on opposite sides of each of the cartridges 120 such that fastening members (not shown) are inserted through the fastening holes 124 in the cartridges 120 after the cartridges 120 are stacked in order to fix the cartridges 120 in a state in which the cartridges 120 are stacked.”, [0060]; fig. 3 shows that protrusions 122 are arranged along the lengthwise direction of the ICB frames 120, in a horizontal direction with respect to the figure).
Kong does not teach that the ICB frame is configured to be connected to another ICB frame with a hinge structure.  
Yoon teaches a battery cartridge (“Foldable Battery Cartridge”, Title), similar to the cartridge of Kong. The cartridge of Yoon includes frames 110, 120 holding unit cells 310, 320, such that the frames are connected with a hinge structure 200 (“Referring to FIG. 1, the battery cartridge 100 comprises two plate-shaped members 110 and 120, which are connected with each other such that the plate-shaped members 110 and 120 can be hingedly rotated by a hinge rotation part 200. In the respective plate-shaped members 110 and 120 are mounted unit cells 310 and 320, respectively”, [0035]). 
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the frame of Kong by replacing the protrusions of Kong with the hinge structure of Yoon in order to connect one ICB frame with another ICB frame in a lengthwise direction. Such a person would have been motivated to make this substitution since the hinge taught by Yoon allows for rotatability of ICB frames with respect to each other, and therefore a greater variety of structures (“the battery cartridge according to the present invention can be folded by a predetermined angle due to the rotation part formed in the longitudinal direction and/or the lateral direction of the battery cartridge, and therefore, the battery cartridge according to the present invention can be constructed in various structures as compared to the conventional rigid battery cartridge”, [0012], Yoon; “the rotation part may be constructed with a hinge structure”, [0013], Yoon, which is shown in the embodiments).
Regarding claim 2, modified Kong teaches the ICB assembly according to claim 1. 
Neither Kong nor Yoon teach that the ICB frame has rod-shaped protrusions on respective sides thereof, the sides being separated along the lengthwise direction.
Kong as modified by Yoon teaches that the ICB frame is configured to be connected to another ICB frame with a hinge structure in a lengthwise direction of the ICB frame. The hinge structure taught by Yoon comprises grooves formed in the cartridge frames and a separate joint element, namely a rod-shaped connection shaft 210 (“The hinge rotation part 200 itself or a connection shaft 210 of the hinge rotation part 200”, [0042], Yoon; fig. 1 shows that the connection rod 210 is inserted into grooves in the cartridge frames 110, 120). The hinge structure may be modified such that the connection rod is formed on the frame, and the grooves are formed on the separate joint element. As a result of this substitution, the ICB frame will have rod-shaped protrusions on respective sides thereof, the sides being separated along the lengthwise direction.  
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the hinge structure of modified Kong by forming the rod part of the hinge as a protrusion on the ICB frame and the groove parts on the separate joint element. The hinge will predictably rotate with the rod elements on the ICB frame and the groove elements on the separate joint element. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). 
Regarding claim 13, modified Kong teaches the ICB assembly according to claim 2, further comprising a joint element separate and distinct from the ICB frame having grooves into which the protrusions are configured to be inserted, respectively, for connecting two ICB frames arranged along the lengthwise direction (Kong as modified above for claim 2 is such that the rod of the hinge structure is formed in the ICB frame and the grooves of the hinge structure are formed in the separate joint element; the grooves are configured to receive the rod like protrusions of two ICB frames). 
Regarding claim 14, modified Kong teaches the ICB assembly according to claim 13, wherein the joint element is in an H shape and the grooves are at four ends of the joint element (fig. 1 of Yoon shows rod 210 inserted into hinge structure 200, where the hinge structure 200 includes two grooves per frame and the grooves are aligned along the rod 210; Kong as modified by Yoon and further modified for claim 2 will have four grooves in the separate joint element, two grooves aligned to receive the rod of one ICB frame and the other two grooves aligned to receive the rod of a second ICB frame; each groove may be considered an end, and a central connecting portion to connect two pairs of aligned grooves will have an H shape).
Regarding claim 15, modified Kong teaches the ICB assembly according to claim 14, wherein the grooves are formed in a C shape (fig. 1 of Yoon shows that the grooves of hinge structure 200 have a C-shape to wrap around the rod 210; Kong as modified such that the grooves are positioned in a separate joint element will have grooves with the same C shaped curve).  
Regarding claim 16, modified Kong teaches the ICB assembly according to claim 1, wherein the ICB frame 120 is integrally formed with the busbars 132, 134 (“In addition, fastening protrusions 129 are formed on the cartridge 120, and fastening through holes 133 and 135 corresponding to the fastening protrusions 129 are formed in the bus bars 132 and 134 such that the bus bars 132 and 134 are coupled to the cartridge 120 by the coupling of the fastening protrusions 129 through the fastening through holes 133 and 135”, [0067], Kong; fig. 5 of Kong shows cartridge frame 120 integrally formed with busbars 132, 134).  
Claim 16 is considered product-by-process claim, and recites the limitation “wherein the ICB frame is integrally formed with the busbars by insert molding”.  The cited prior art teaches all of the positively recited structure of the claimed apparatus or product, namely that the ICB frame is integrally formed with the busbars. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 
Regarding claim 17, modified Kong teaches the ICB assembly according to claim 1, wherein the busbars 132, 134 include two busbars 132, 134 formed in the one ICB frame 120 (“…and bus bars 132 and 134 coupled to the electrode terminals 112,113, 112', and 113' for electrically connecting the unit cells 110 and 110' to each other”, [0056], Kong; figs. 5 and 6 show the busbars 132, 134 formed in the cartridge frame 120).
Neither Kong nor Yoon teaches that the busbars include three busbars formed in the one ICB frame 120. A third busbar may be added to the ICB frame of modified Kong.
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the assembly of modified Kong by adding a third busbar in the one ICB frame. A third busbar would predictably provide an additional path for electrical connection. The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).
Regarding claim 18, modified Kong teaches a system (“Battery Module”, Title) comprising: 
two of the ICB assemblies (cartridge 120 with unit cells 110, 110’) according to claim 2 (discussed above);
and a joint element separate and distinct from the ICB assemblies having grooves into which the protrusions of the ICB assemblies are inserted, respectively, for connecting the ICB frames of the two ICB assemblies along the lengthwise direction (Kong modified by Yoon and further modified, as discussed above for claim 2, teaches a separate joint element having grooves into which the protrusions of the ICB assemblies are inserted to connect ICB frames along the lengthwise direction; since the joint element is separate and distinct from the ICB frame, which is the main portion of the ICB assembly, the joint element may be considered separate and distinct from the ICB assembly).   

Terminal Disclaimer
The terminal disclaimer filed on 28 April 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Applications 17/259,009 and 17/258,850 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The non-statutory double patenting rejection of claims 1 and 2 on 28 January 2022 has been overcome by the terminal disclaimer and has been withdrawn.

Response to Arguments
Applicant’s arguments, see p.7, "Drawing Objection", filed 28 April 2022, with respect to FIGS. 1-5 have been fully considered and are persuasive.  The objection of 28 January 2022 has been withdrawn. 
Applicant’s arguments, see p. 7, "Prior Art Rejections", filed 28 April 2022, with respect to the rejection(s) of claim(s) 1, 2 and 13 under 35 U.S.C. 102(a)(1) and (a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendments to claims 1 and 13.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katharine (Kate) A. Caughron whose telephone number is (571)270-5733. The examiner can normally be reached Monday through Thursday, 8:00 AM to 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KATHARINE A CAUGHRON/Examiner, Art Unit 1728                                                                                                                                                                                                        
/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728